Title: From James Madison to James Anderson, 22 January 1807
From: Madison, James
To: Anderson, James



Sir.
Department of State, Jany. 22d. 1807.

The extensive Commerce carried on with the Island of Cuba renders the establishment of a Consul there of very considerable importance, but although different Gentlemen have, from time to time, been permitted to act in that capacity in a limited degree, yet the authorities of the Island as well as the Government of Spain have uniformly refused to give a public recognition and Character to a Consul of the United States.  It has therefore been thought suitable under present Circumstances, to vest you with the Character of Agent for Seamen and Commerce in the port of Havana and such parts of the Island as are nearer to it than St. Iago, where Mr. Maurice Rogers is established.  Your own regard to the public service will induce you to attend to the commercial and other interests of our Citizens in all the cases where they would fall under the patronage of a Consul, and you may appoint Deputies wheresoever it may be found necessary in your District, being, yourself, responsible for their acts.  A Copy of the standing Consular Instructions is enclosed, and also Copies of several Circular letters to the Consuls, containing directions for the execution of the Consular Office, all of which you will attend to, as far as they can be a useful guide to you.
A vigilent attention to the Captures made by illegal Cruisers will form a very important object.  It may therefore be proper to convey to you some Idea of the Conduct which in the Spanish Officers would be deemed reprehensible, and lead to a Claim upon the responsibility of their Government.
1st.  Permitting armed vessels engaged in cruising without Commissions, or with such as are irregular, to frequent the ports of the Island, or to sell prizes therein, are among the strongest cases which can occur of the dereliction of the duty one Nation owes to another.  The Government of Cuba is therefore not only bound to prevent it, but to restore any prizes such Cruisers may send in.
2dly.  The Capture of vessels within the jurisdiction of the Island being unlawful they ought to be restored.
3rd.  Prizes ought not to be sold before a Condemnation takes place in a regular prize Court, and the exercise of the powers of such a Court by any foreign functionary residing in the Island ought not to be tolerated.
4th.  It would be a Circumstance indicating a Strong ground for suspicion of unwarrantable intentions, if Spanish subjects should be permitted to own or to sail in Cruisers acting under French Commissions.
It is expected that you will obtain the most direct and authentic evidence in your power of any considerable abuses of the Spanish ports to the injury of our Trade, and transmit it to this Department; and, if a suitable occasion should be open, to remonstrate in a proper manner with the Governor, against the toleration of them.
The local situation of Cuba in relation to our Territories and its being the medium of Communication with the Spanish- American possessions, as well as a depot, of Military preparations, it is deemed of importance that you keep a watchful eye upon and transmit to this Department an account of the occurrences, measures and appearances, which you may think deserving attention.
A Cypher for secret Correspondence is herewith handed you, which, being a Copy of that furnished Mr. Henry Hill, the Agent of the United States at Kingston, Jamaica, will enable you to communicate with him upon any Confidential subjects which may arise.
In referring you to the Acts of Congress for the regulations respecting Seamen, I must request that you will economise as much as possible in the aids and relief which you may administer to such of them as are in distress.
I have only to add, that you will subserve the views of the President in attending to every violation of the laws prohibiting the Slave Trade, and reporting such circumstances to this Department as may be the basis of judicial animadversion upon the Offenders.  I have the honor to be, Sir, with much respect Your most obed. Servt.

James Madison

